Summary of 2006 Fiscal Year Executive Officer Bonus Plan

The purpose of the Bancinsurance Corporation (the “Company”) 2006 Fiscal Year
Executive Officer Bonus Plan (the “Plan”) is to attract, retain and motivate
high quality executives and reward executives for Company profitability. Under
the Plan, each executive officer is eligible to receive a target maximum bonus
equal to a specified percentage of his base salary based upon the achievement of
pre-established Company and individual performance goals (with each component
being weighted differently based on the executive officer’s position with the
Company). The target maximum bonus and the weighting of the Company goal and
individual goal components for each executive officer for the 2006 fiscal year
are as follows:

                              Company     Target Maximum   Goal/Individual    
Bonus % of Base   Goal Weighted Executive Officer   Salary   Component
Si Sokol, Chairman and Chief Executive Officer
    20 %     100%/0 %
John S. Sokol, President
    60 %     100%/0 %
Matthew C. Nolan, Vice President, Chief Financial Officer, Treasurer and
Secretary
    33 %     70%/30 %
Daniel J. Stephen, Senior Vice President of Lender Services of Ohio Indemnity
Company
    30 %     70%/30 %
Stephen J. Toth, Vice President of Specialty Products of Ohio Indemnity Company
    25 %     70%/30 %

Company Performance Goal
For 2006, the Compensation Committee has established net income as the Company
performance goal. Each executive officer will be entitled to receive a bonus
(equal to the product of (1) the amount of the executive’s target maximum bonus
and (2) the percentage of his bonus allocated to the Company goal component) if
the Company achieves a specified minimum amount of net income.

Individual Performance Goal
Individual performance goals are established for each executive officer. For
2006, the individual performance goals established by the Compensation Committee
include areas such as performance of individual functional responsibilities,
product line and business unit results, completion of major projects and
initiatives, and demonstrated management and leadership. Following the
completion of the 2006 fiscal year, the Compensation Committee will determine
each applicable executive officer’s bonus (equal to up to the product of (1) the
amount the executive’s target maximum bonus and (2) the percentage of his bonus
allocated to the individual goal component) relating to the individual goal
component based upon achievement of the applicable individual goals.

